VAUGHN, Judge.
Each defendant, among other things, argues that his case should have also been submitted to the jury on the question of whether he was serving a sentence imposed for a misdemeanor. The bills of indictment allege that each defendant attempted to escape while serving a sentence imposed- for a felony. The District Attorney elected to consent and stipulate to the docketing of a record on appeal in this Court that does not contain the judgments and commitments which he introduced as evidence and relied on to prove one of the essential elements of the crimes with which defendants were charged, that defendants were serving sentences imposed for felonies. There is reference in the testimony to judgments and commitments introduced into evidence against each defendant but no testimony indicating what they were for. On oral argument of these cases appellants’ attorneys were unable to stipulate as to the contents of the judgments and commitments introduced into evidence.
It is the duty of the appellants to bring forward a record that will enable this Court to decide the questions raised on appeal. For failure to do so, the appeals are dismissed. Nevertheless, we have examined so much of the trial record as is before us and, in it, find no prejudicial error.
Appeal dismissed.
Judges Moréis and Clark concur.